 Case 2:21-cv-04405-RGK-MAR Document 72 Filed 09/01/21 Page 1 of 3 Page ID #:1025



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
4    VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
5    Assistant United States Attorneys
     Major Frauds/Asset Forfeiture/
6    General Crimes Sections
          1100/1400/1200 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-0102/2569/1785
          Facsimile: (213) 894-6269/0142/0141
9         E-mail: Andrew.Brown@usdoj.gov
                  Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov

11   Attorneys for Defendants
     UNITED STATES OF AMERICA and
12   TRACY L. WILKISON AND KRISTI KOONS JOHNSON
     IN THEIR OFFICIAL CAPACITY ONLY
13
                            UNITED STATES DISTRICT COURT
14
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
                                  WESTERN DIVISION
16
     PAUL SNITKO, JENNIFER SNITKO,           Case No. 2:21-cv-4405-RGK-MAR
17   JOSEPH RUIZ, TYLER GOTHIER,
     JENI VERDON-PEARSONS, MICHAEL           JOINT STIPULATION TO CONTINUE THE
18   STORC, AND TRAVIS MAY,                  HEARING ON PLAINTIFFS’ MOTION FOR
                                             CLASS CERTIFICATION FROM
19            Plaintiffs,                    SEPTEMBER 27, 2021 TO OCTOBER 25,
                                             2021 AND TO SET A BRIEFING
20                  v.                       SCHEDULE

21   UNITED STATES OF AMERICA, ET
     AL.,
22
              Defendants.
23

24
         Plaintiffs Paul Snitko, Jennifer Snitko, Joseph Ruiz, Tyler
25
     Gothier, Jeni Verdon-Pearsons, Michael Storc, and Travis May
26
     (“plaintiffs”), on the one hand, and defendants United States of
27
     America and Tracy L. Wilkison and Kristi Koons Johnson in their
28
 Case 2:21-cv-04405-RGK-MAR Document 72 Filed 09/01/21 Page 2 of 3 Page ID #:1026



1    official capacity only (collectively, the “government”), on the other

2    hand, hereby stipulate and agree, by their respective counsel, as

3    follows:

4           Plaintiffs filed a motion for class certification on August 26,

5    2021, with a hearing date noticed for September 27, 2021 (docket no.

6    71).   Under the local rules, the current deadline for the government

7    to oppose the motion for class certification is September 6, 2021.

8    During the meet and confer held prior to the filing of the motion for

9    class certification, the parties agreed that a briefing schedule

10   other than that contemplated by the local rules should be set.

11          Accordingly, the parties respectfully request the Court continue

12   the hearing on the motion for class certification from September 27,

13   2021, at 9:00 a.m. to October 25, 2021, at 9:00 a.m.        Moreover, the

14   parties respectfully request that the Court set the following

15   briefing schedule: The government shall file its response

16   //

17   //

18   //
19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //
27   //

28   //

                                           2
 Case 2:21-cv-04405-RGK-MAR Document 72 Filed 09/01/21 Page 3 of 3 Page ID #:1027



1    to the motion for class certification by October 4, 2021; and

2    Plaintiffs shall file any reply in support of their motion for class

3    certification by October 18, 2021.

4    Dated: September 1, 2021         Respectfully submitted,

5                                     TRACY L. WILKISON
                                      Acting United States Attorney
6                                     SCOTT M. GARRINGER
                                      Assistant United States Attorney
7                                     Chief, Criminal Division

8
                                                 /s/
9                                     ANDREW BROWN
                                      VICTOR A. RODGERS
10                                    MAXWELL COLL
                                      Assistant United States Attorneys
11
                                      Attorneys for Defendants
12                                    UNITED STATES OF AMERICA and
                                      TRACY L. WILKISON and KRISTI KOONS
13                                    JOHNSON IN THEIR OFFICIAL CAPACITY ONLY

14   Dated: September 1, 2021

15                                       /s/ (per email authorization)

16                                    Robert Frommer*
                                      The Institute for Justice
17                                    rfrommer@ij.org
                                      901 N. Glebe Rd., Suite 900
18                                    Arlington, VA 22203
                                      Tel. (703) 682-9320
19                                    Robert E. Johnson*
                                      rjohnson@ij.org
20                                    16781 Chagrin Blvd., Suite 256
                                      Shaker Heights, OH 44120
21                                    Tel. (703) 682-9320

22                                    *Admitted pro hac vice.

23                                    THE VORA LAW FIRM, P.C.
                                      Nilay U. Vora (SBN 268339)
24                                    nvora@voralaw.com
                                      Jeffrey Atteberry (SBN 266728)
25                                    jatteberry@voralaw.com
                                      201 Santa Monica Blvd., Suite 300
26                                    Santa Monica, CA 90401
                                      Tel. (424) 258-5190
27
                                      Attorneys for Plaintiffs
28

                                           3
